Citation Nr: 0826440	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-37 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private hospitalization and medical services rendered from 
March 24, 2004 through March 25, 2004, at the Portneuf 
Medical Center, Pocatello, Idaho.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1984 to May 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs Medical Center (VAMC) in Fort Harrison, 
Montana, which denied the benefits sought on appeal.

FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered from March 24, 2004 through March 25, 2004, in 
connection with private hospital emergency room treatment at 
Portneuf Medical Center, Pocatello, Idaho. 

2.  The veteran is not service connected for any medical 
condition.

3.  The veteran was not the recipient of VA hospital, nursing 
home, or domiciliary care within the 24-month period 
precedent to the treatment rendered on March 24 and 25, 2004.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the 
expenses associated with the emergency treatment received by 
the veteran at a private facility from March 24, 2004 through 
March 25, 2004, have not been met.  38 U.S.C.A. §§ 1725, 
1728, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 17.1000-1008 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests payment or reimbursement of unauthorized 
medical expenses from treatment initiated on March 24, 2004, 
at the Portneuf Medical Center, Pocatello, Idaho (Portneuf).  
Records from Portneuf indicate that the veteran went to the 
emergency room because of chest pain.  The diagnosis upon 
admission was suspect coronary artery syndrome.

It is not contended, or shown, that the veteran has 
established service connection for any disability manifested 
by chest pain for which he received medical care on March 24, 
2004.  Additionally, the chest pain was not aggravating any 
service-connected disability and the veteran has not 
established a total disability permanent in nature, resulting 
from service-connected disability.  Therefore, payment or 
reimbursement for private medical care provided on March 24 
and 25, 2004, is not permitted under the provisions of 38 
U.S.C.A. § 1728.  However, payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R.  §§ 17.1000-1008.

Important for this case, the criteria set forth in 38 
U.S.C.A. § 1725 provides general authority for reimbursement 
for the reasonable value of emergency treatment furnished in 
a non-VA facility for those veterans who are active VA 
health-care participants (enrolled in the annual patient 
enrollment system and recipients of VA hospital, nursing 
home, or domiciliary care under such system within the last 
24- month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.

Moreover, under this statute, "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).

Based on the above, the central issue in this case is whether 
the veteran was an "active" VA heath care participant.  
According to the evidence, VAMC performed a nationwide search 
to determine whether the veteran was a VA health care 
participant in the 24 months preceding the March 24, 2004 
medical visit.  The search showed that the veteran had not 
received services from VA facilities, to include VA hospital, 
nursing home, or domiciliary care during the 24 month period 
prior to the March 2004 treatment.  

In addition, the veteran indicated in his substantive appeal 
that his last visit to VA treatment facilities was at least 
28 months before the March 2004 treatment, providing evidence 
against this own claim.

The Board has carefully reviewed the veteran's statement and 
agrees with his effort to save the Government money by not 
using the VA system and also notes that it would take him 
three and one-half hours to get to a VA Medical Center.  It 
is, however, important for the veteran to understand that his 
heart problem had no connection with his service or his past 
treatment with the VA, therefore, it is only under a highly 
specific set of circumstances that the VA could justify 
paying for the veteran's private care under the law.  In 
order to establish entitlement to reimbursement, the veteran 
must satisfy the enumerated criteria.  As reflected by the 
above analysis, the veteran does not satisfy the criteria for 
reimbursement under the applicable laws and regulations.  His 
claim for payment or reimbursement for the cost of private 
emergency treatment on March 24 and 25, 2004, must be denied.  
The evidence is not in equipoise so as to warrant application 
of the benefit of the doubt doctrine.  38 C.F.R. § 3.102.

The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board 
finds that the VCAA and its implementing regulations do not 
apply to claims for benefits governed by 38 C.F.R. Part 17 
(the governing regulations for reimbursement of private 
medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


